Board of Tax Roll Corrections — Compensation There is no statutory authority for the payment of compensation to either the chairman or the members of the Board of Tax-roll Corrections for attendance upon meetings of their boards.  The Attorney General has had under consideration your request for an opinion wherein you ask: "1. Is there now any authority of law for payment of compensation to members of the Board of Tax-roll Corrections for attendance upon meetings of said Board? "2. If you determine there is such authority, is the chairman of the county equalization board entitled to be paid compensation for attending a meeting of the Tax-roll Correction Board and in addition thereto be paid compensation for attendance upon the equalization board on the same day?" O.S.L. 1965, ch. 501, Section 2 (68 Ohio St. 2481 [68-2481] (1968)) provided for compensation to the Chairman of the County Equalization Board for attendance upon meetings of the Board of Tax-roll Corrections. However, O.S.L. 1968, ch. 180, Section 2, specifically repealed said section 2481.  There is no statutory authority to compensate either the chairman or the members of the Board of Tax-roll Corrections for attendance upon meetings of their board.  It is therefore the opinion of the Attorney General that your first question be answered in the negative, in that there is no statutory authority for the payment of compensation to either the chairman or the members of the Board of Tax-roll Corrections for attendance upon meetings of their board.  Your first question having been answered in the negative, your second question becomes moot.  (Robert D. McDonald)